Order entered May 16, 2016




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-16-00570-CR

                       EX PARTE: MICHAEL DWAIN BRADSHAW

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-49105-J

                                             ORDER
       The Court has filed appellant’s notice of appeal from the trial court’s order denying his

pretrial application for writ of habeas corpus. This is an accelerated criminal appeal under Texas

Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, the clerk’s record, including all of the documents related to appellant’s

application for writ of habeas corpus.

       We ORDER Kimberly Xavier, official court reporter of the Criminal District Court No.

3, to file, within FIFTEEN DAYS of the date of this order, either the reporter’s record of the

hearing on appellant’s application for writ of habeas corpus or written verification that no

hearings were recorded.
        We ORDER appellant to file his brief by JUNE 20, 2016. We ORDER the State to file

its brief by JULY 11, 2016. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See Tex. R. App. P. 31.1.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk; Kimberly Xavier, official court reporter, Criminal District Court No. 3; and to

counsel for all parties.

                                                     /s/     ADA BROWN
                                                             JUSTICE